Title: To Thomas Jefferson from William Short, 15 August 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Aug. 15. 1792

I returned to day from Amsterdam. An express which arrived here a few hours ago from Paris brings a continuation of the horrid accounts for which the letters by the last post of the 10th had prepared us. I don’t doubt you will be informed in the most expeditious way of these distressing events, by M. Morris. Still I can not forbear by way of greater certainty inclosing you a copy of the decree passed on the 10th. inst. by the assembly and brought here by the express. The preamble and considerants are left out not having time to have them copied. Some alterations were immediately made to some parts of the decree as mentioned in letters received here, and particularly with respect to the ministry. The assembly turned out those who had been chosen by the King and recalled Claviere, Rolland and Servan, whom he had formerly dismissed, adding to them others of their own black cast.
Accounts by the express say that the whole regiment of Swiss guards have been massacred by the people and that the streets literally are red with blood. The King and his family who had taken refuge in the assembly were present during the debates of that execrable day and night; and heard all the insulting denunciations brought against themselves and countenanced by the assembly. They are still alive, but suffer a thousand deaths daily.
The constitution being thus destroyed by the destruction of one of its essential parts, it remains to be seen what will be the conduct of the army and those who have taken so many oaths to support it. This is the day fixed for the Duke of Brunswic’s entering the French territory. I send you the Leyden gazettes up to the present. I forwarded to you from Amsterdam three packets of the Logographe. In the last of them you will see at length an address delivered to the assembly in the name of the sections of Paris by the organ of the Mayor Pethion, and which prepared the way to the abominable work which has been since executed. A majority of the assembly having voted against the  accusation of the Marquis de la fayette made this storm burst sooner than it otherwise would have done probably. All are anxious to see what part he will now take. These late scenes must add new distresses to his situation, and particularly as his enemies will not fail to attribute them to him as the primary cause, and even many of his friends will attribute them to the half way measures he has lately adopted.
Should an express be sent off before the departure of the next English post, this letter will be sent by it. I remain with sentiments of attachment & respect, dear Sir, your friend & servant

W Short

